Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Richard L. Bell (Reg. No. 54,614) on 8/25/2022.

The application has been amended as follows: 
In claim 8, delete the last two lines (starting with “The acceptability map comprising…”).
In claim 21, line 1, change “claim 15 further comprising” to --claim 15, the operations further comprising--.
In claim 25, lines 1-3, change “wherein computing the acceptability map of the survey area based on the Fresnel sum operators of the subterranean formation comprises” to --wherein applying the Fresnel sum operators to the CMP fold map to produce the acceptability map of the survey area comprises--.
In claim 26, lines 1-2, change “wherein computing the acceptability map of the survey area based on the Fresnel sum operators comprises” to --wherein applying the Fresnel sum operators to the CMP fold map to produce the acceptability map of the survey area comprises--.
In claim 27, lines 1-2, change “wherein computing the acceptability map of the survey area based on Fresnel sum operators of the subterranean formation comprises” to --wherein applying the Fresnel sum operators to the CMP fold map to produce the acceptability map of the survey area comprises--.
In claim 28, line 1, change “claim 22 further comprising” to --claim 22, the operations further comprising--.


Reasons for Allowance
3.	Claims 1-36 are allowed.

4.	The following is an examiner’s statement of reasons for allowance: 

Regarding claims 1-7, the closest prior art of record fails to teach the features of claim 1: “computing an acceptability map of the survey area based on the Fresnel sum operators and the CMP fold map, the acceptability map revealing unacceptable coverage gaps in the survey area,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Regarding claims 8-14, the closest prior art of record fails to teach the features of claim 8: “applying the Fresnel sum operators to the CMP fold map to produce the acceptability map of that identifies areas within the survey area as acceptable, borderline, or unacceptable,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Regarding claims 15-21, the closest prior art of record fails to teach the features of claim 15: “applying the Fresnel sum operators to the CMP fold map to produce the acceptability map of the survey area, wherein the acceptability map is an image that reveals locations of acceptable and borderline areas of the survey area and unacceptable areas that correspond to coverage gaps in the seismic data recorded in the survey area,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Regarding claims 22-28, the closest prior art of record fails to teach the features of claim 22: “applying the Fresnel sum operators to the CMP fold map to produce the acceptability map of the survey area, wherein the acceptability map is an image that reveals locations of acceptable and borderline areas of the survey area and unacceptable areas that correspond to coverage gaps in the seismic data recorded in the survey area,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Regarding claims 29-35, the closest prior art of record fails to teach the features of claim 29: “means for applying the Fresnel sum operators to the CMP fold map to produce he acceptability map of the survey area, wherein the acceptability map is an image that reveals locations of acceptable and borderline areas of the survey area and unacceptable areas that correspond to coverage gaps in the seismic data recorded in the survey area,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Regarding claim 36, the closest prior art of record fails to teach the features: “computing an acceptability map of the survey area based on the Fresnel sum operators and the CMP fold map,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.

Note that claims 8, 15, 22, and 29 are eligible under 35 USC 101 because producing an image of the acceptability map with the recited particularity for the survey area is a practical application of the recited abstract idea (Step 2A, Prong Two: YES; see MPEP 2106).
  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN C KUAN/Primary Examiner, Art Unit 2857